Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 Commission File Number 001-32300 SMARTPROS LTD. (Exact name of small business issuer as specified in its charter) Delaware 13-4100476 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 12 Skyline Drive, Hawthorne, New York 10532 (Address of principal executive office) (914) 345-2620 (Issuers telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes|X| No|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer || Accelerated filer || Non-accelerated filer || Smaller reporting company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes|| No|X| Number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of November 1, 2008, there were 4,916,456 shares of common stock outstanding. SMARTPROS LTD. FORM 10-Q REPORT September 30, 2008 TABLE OF CONTENTS PAGE PART I  FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Balance Sheets  September 30, 2008 and December 31, 2007 (Audited) 1 Statements of Income for the nine-months and three-month periods ended September 30, 2008 and 2007 2 Statements of Cash Flows for the nine-months ended September 30, 2008 and 2007 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Managements Discussion and Analysis or Plan of Operation 7 Item 3. Quantitative and Qualitative Risk Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II  OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 19 i FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-Q are forward-looking statements within the meaning of Section 21E of the Securities and Exchange Act of 1934. These statements relate to the plans and objectives of management for future operations as well as to market trends and expectations. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations, plans and assumptions relating to the future operation of our business. These expectations, plans and assumptions involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that our expectations, plans and assumptions underlying the forward-looking statements are reasonable, they could prove inaccurate and, therefore, we cannot assure you that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. The terms we, our, us, or any derivative thereof, as used herein refer to SmartPros Ltd., a Delaware corporation, its subsidiaries and its predecessors. ii PART I FINANCIAL INFORMATION Item 1. Financial Statements SMARTPROS LTD. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $39,677 at September 30, 2008 and $39,842 at December 31, 2007 Prepaid expenses and other current assets Total Current Assets Property and equipment, net Goodwill Other intangibles, net Other assets, including restricted cash of $150,000 Deferred tax asset Total Assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Other liabilities Deferred revenue Total Current Liabilities Long-Term Liabilities: Other liabilities-net of current portion Total Long-Term Liabilities COMMITMENTS AND CONTINGENCIES Stockholders Equity: Convertible preferred stock, $.001 par value, authorized 1,000,000 shares, 0 shares issued and outstanding Common stock, $.0001 par value, authorized 30,000,000 shares, 5,313,781 issued and 4,916,456 outstanding at September 30, 2008; and 5,304,698 issued and 4,993,967 outstanding at December 31, Additional paid-in capital Accumulated (deficit) ) ) Common stock in treasury, at cost 397,325 and 310,731 shares ) ) Deferred compensation ) ) Total Stockholders Equity Total Liabilities and Stockholders Equity $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 1 SMARTPROS LTD. AND SUBSIDIARIES Condensed Consolidated Statements of Income (Unaudited) Nine Months Ended Three Months Ended September 30, September 30, Net revenues $ Cost of revenues Gross profit Operating Expenses: Selling, general and administrative Depreciation and amortization Operating income Other Income: Interest income, net of expense Income before benefit for income taxes Income tax benefit Net income $ Net income per common share: Basic net income per common share $ Diluted net income per common share $ Weighted average number of shares outstanding Basic Diluted See Notes to Condensed Consolidated Financial Statements (Unaudited) 2 SMARTPROS LTD. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Decrease in deferred compensation Stock compensation expense Deferred income tax benefit ) ) Gain on sale of equipment ) ) Changes in operating assets and liabilities: (Increase) decrease in operating assets: Accounts receivable ) Prepaid expenses and other current assets (Decrease) increase in operating liabilities: Accounts payable and accrued expenses ) ) Deferred revenue ) Other liabilities ) ) Total adjustments Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Acquisition of property and equipment ) ) Capitalized course costs ) ) Capitalized software development ) ) Property and equipment acquired from acquisitions ) ) Proceeds from sale of asset Intangible assets acquired from acquisitions ) ) Cash paid for acquisitions ) ) Net Cash (Used in) Investing Activities ) ) Cash Flows from Financing Activities: Exercise of stock options, warrants and other Purchase of treasury stock ) Payments under capital lease obligations ) Net Cash (Used in) Provided by Financing Activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosure: Cash paid for interest $ $ Cash paid for taxes $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of SmartPros Ltd. (SmartPros or the Company) have been prepared by the Company in accordance with generally accepted accounting principles for interim financial information and with instructions to Form 10-Q promulgated by the United States Securities and Exchange Commission (the Commission). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. However, in the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.
